  Case 15-34282         Doc 47     Filed 12/13/18 Entered 12/13/18 09:25:41              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-34282
         ROBERTO L LEON SR
         LYDIA QUILES
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/08/2015.

         2) The plan was confirmed on 04/05/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $43,430.00.

         10) Amount of unsecured claims discharged without payment: $76,025.67.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-34282       Doc 47        Filed 12/13/18 Entered 12/13/18 09:25:41                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $16,739.98
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $16,739.98


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $746.49
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,246.49

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ABN AMRO MORTGAGE GROUP          Unsecured           0.00           NA              NA            0.00       0.00
AUROR LOAN SERVICES              Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured     10,255.00            NA              NA            0.00       0.00
BANK OF AMERICA                  Unsecured     10,341.00     10,341.62        10,341.62      3,042.43        0.00
CAPITAL ONE                      Unsecured     19,812.00            NA              NA            0.00       0.00
CERASTES LLC                     Unsecured     20,218.00     20,253.55        20,253.55      5,958.47        0.00
CERASTES LLC                     Unsecured           0.00      1,926.81        1,926.81        566.86        0.00
COOK COUNTY HEALTH & HOSPITAL    Unsecured         234.00           NA              NA            0.00       0.00
COOK COUNTY HEALTH & HOSPITAL    Unsecured         254.00           NA              NA            0.00       0.00
COOK COUNTY HEALTH & HOSPITAL    Unsecured      1,248.00            NA              NA            0.00       0.00
CREDIT UNION 1                   Unsecured      3,010.00            NA              NA            0.00       0.00
CREDIT UNION 1                   Unsecured      3,071.00            NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured           0.00           NA              NA            0.00       0.00
Illinois Child Support Enforce   Unsecured           0.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         435.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         289.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         552.00        552.55          552.55        162.56        0.00
MIDWEST IMAGING PROFESSIONALS    Unsecured           0.00           NA              NA            0.00       0.00
OCWEN LOAN SERVICING LLC         Secured      146,943.00    144,763.95       144,763.95           0.00       0.00
OUR LADY OF RESURRECTION         Unsecured      2,451.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured            NA       3,016.41        3,016.41        887.41        0.00
PRA RECEIVABLES MGMT             Unsecured            NA       4,391.17        4,391.17      1,291.86        0.00
PRA RECEIVABLES MGMT             Unsecured      1,193.00       1,173.51        1,173.51        345.24        0.00
PRA RECEIVABLES MGMT             Unsecured      1,133.00         811.23          811.23        238.66        0.00
PRESENCE HEALTH                  Unsecured      1,420.00            NA              NA            0.00       0.00
RESURRECTION MEDICAL GROUP       Unsecured         435.00           NA              NA            0.00       0.00
SAINT MARY OF NAZARETH HOSP      Unsecured         873.31           NA              NA            0.00       0.00
SYNCB                            Unsecured         870.00           NA              NA            0.00       0.00
SYNCB                            Unsecured         930.00           NA              NA            0.00       0.00
SYNCB                            Unsecured         465.00           NA              NA            0.00       0.00
US BANK NATIONAL ASSOCIATION     Unsecured    250,000.00           0.00            0.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-34282       Doc 47      Filed 12/13/18 Entered 12/13/18 09:25:41                 Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim       Claim         Claim        Principal       Int.
Name                               Class   Scheduled    Asserted      Allowed         Paid          Paid
US BANK NATIONAL ASSOCIATION   Secured             NA   258,844.10    258,844.10            0.00        0.00
US BANK NATIONAL ASSOCIATION   Secured             NA      1,450.91          0.00           0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim           Principal                Interest
                                                        Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                             $403,608.05                 $0.00                $0.00
      Mortgage Arrearage                                 $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                            $0.00                 $0.00                $0.00
      All Other Secured                                  $0.00                 $0.00                $0.00
TOTAL SECURED:                                     $403,608.05                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                $0.00                $0.00
       Domestic Support Ongoing                           $0.00                $0.00                $0.00
       All Other Priority                                 $0.00                $0.00                $0.00
TOTAL PRIORITY:                                           $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $42,466.85         $12,493.49                   $0.00


Disbursements:

       Expenses of Administration                         $4,246.49
       Disbursements to Creditors                        $12,493.49

TOTAL DISBURSEMENTS :                                                                     $16,739.98




UST Form 101-13-FR-S (09/01/2009)
  Case 15-34282         Doc 47      Filed 12/13/18 Entered 12/13/18 09:25:41                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
